t c memo united_states tax_court asa eugene pearson petitioner v commissioner of internal revenue respondent docket no filed date asa bugene pearson pro_se george eb gasper for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession ’ the issue for determination is whether disability payments received by petitioner in are includable in gross_income some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in fort worth texas in petitioner began working for general motors corporation general motors at its arlington texas assembly plant as an employee petitioner was included in general motors’ long-term disability plan the disability plan which general motors funded through metropolitan life_insurance_company metlife general motors paid all the policy premiums and did not deduct the cost of the premiums from employee wages because of the repetitious nature of the work and other stressful situations at the plant petitioner began to suffer from severe depression which affected his ability to work by his condition worsened and petitioner was on sick leave for most of the year at trial petitioner failed to offer any evidence whatsoever contesting the commissioner’s determination in the notice_of_deficiency that he failed to report income from general motors of dollar_figure for the taxable_year accordingly petitioner is deemed to have conceded the issue see rule sec_149 sec_142 on january petitioner retired from general motors and began receiving monthly disability benefits petitioner received his retirement and his disability benefits in two separate monthly checks petitioner received one check from general motors and one check directly from metlife the payments petitioner received from metlife were payments made under the disability plan and were based on the number of years petitioner was employed by general motors though petitioner initially included his disability benefit payments received from metlife in gross_income on his federal_income_tax returns on advice of a tax preparer petitioner filed a form 1040x amended u s individual_income_tax_return for the taxable_year and reported the metlife payments as nontaxable disability_income pursuant to sec_105 c and sec_1_105-3 income_tax regs and requested a refund for excess income_tax_withholding the internal_revenue_service irs allowed the requested amounts as overpayments that it offset against outstanding income_tax liabilities petitioner continued to request a refund for excess income_tax_withholding for every taxable_year from up to and including the year in issue once petitioner’s income_tax liabilities were paid in full the irs refunded the balance of the claimed excess withholding for tax years up to and including petitioner testified that sometime after an irs representative told him to stop reporting the metlife payments on his federal_income_tax return because the payments constituted nontaxable income in accordance with the advice he purportedly received from the irs petitioner stopped reporting the payments from metlife in petitioner received a form_w-2 wage and tax statement from metlife reporting the amount he had received from metlife for the taxable_year petitioner did not report the payments from metlife and did not attach the form_w-2 he received from metlife to his return in the notice_of_deficiency respondent determined that petitioner failed to report dollar_figure of taxable wages from general motors in and further determined that petitioner should have included dollar_figure the entire amount of metlife’s payments to petitioner in gross_income under sec_105 for the taxable_year gross_income does not include amounts received through accident_or_health_insurance for personal injuries or sickness to the extent such amounts are attributable to contributions by the employer which were includable in the gross_income of the employee or paid for by the employee see sec_104 sec_105 provides however that amounts received by an employee through accident or health inssurance are includable in the gross_income of the employee to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or paid_by the employer petitioner concedes that the disability insurance premiums were paid_by general motors and that he did not include those premiums in his gross_income but contends that the payments from metlife were disability payments pursuant to sec_105 and therefore excludable from gross_income sec_105 provides as follows sec_105 payments unrelated to absence from work -- gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer x and are computed with reference to the nature of the injury without regard to the period the employee is absent from work in order to qualify for the sec_105 exception the payments to petitioner must satisfy both paragraphs and of sec_105 sec_105 itself has two parts that must be satisfied the payments to the taxpayer must be computed with reference to the nature of the injury and the payments must be computed without regard to the period the taxpayer is absent from work with respect to the first part of sec_105 829_f2d_506 4th cir states as follows a review of the cases indicates that for payments to be excludible from income under sec_105 the instrument or agreement under which the amounts are paid must itself provide specificity as to the permanent loss or injury suffered and the corresponding amount of payments to be provided exclusion is permitted only under plans which vary benefits to reflect the particular loss of bodily function petitioner has been unable to establish that the disability plan payments he received from metlife comport with the requirements of sec_105 indeed petitioner concedes that the monthly payments from metlife are computed based on the number of years of credited service petitioner had at general motors and not with regard to any injury as required by sec_105 on the basis of the record we find that the disability plan payments petitioner received from metlife are not excludable from gross_income pursuant to sec_105 since we find that on the basis of the record the disability payments fail to satisfy sec_105 we need not decide whether they satisfy sec_105 in the alternative petitioner contends that even if we find that the disability payments are not excludable from gross_income pursuant to sec_105 the disability plan payments are part of a wage_continuation_plan and are therefore nontaxable pursuant to sec_105 pursuant to sec_105 during years for which it was in effect payments made under wage continuation plans could be excluded from gross_income under certain conditions sec_105 however was repealed effective for taxable years after by the social_security act amendments of publaw_98_21 97_stat_85 finally petitioner contends that the irs refunded his taxes for prior years after he filed an amended_return in and that by such action the irs implicitly recognized that the metlife payments were nontaxable we do not agree petitioner has failed to establish the reason for refunds he received in prior years however it is well established that even if petitioner had presented proof that respondent may have overlooked or accepted the tax treatment of certain items in previous years respondent is not precluded from correcting that error in subsequent years with respect to the same taxpayer see 55_tc_28 at the conclusion of the trial the court instructed respondent to contact metlife in order to get an accurate accounting of disability benefits paid to petitioner during the taxable_year in an apparent answer to respondent’s query metlife sent petitioner a form w-2c statement of corrected income and tax amounts for the taxable_year which reported that petitioner had received only dollar_figure in disability payments and not dollar_figure as stated on the previously issued form_w-2 accordingly we find that petitioner received dollar_figure from metlife and hold that such amount is taxable_income pursuant to sec_105 to reflect the foregoing decision will be entered under rule
